DETAILED ACTION
	Claims 1-12, 27-28, 31-33, 36-38, 41-43, 46-49, 52-53, 57, 62-63, 65-66 and 69 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 1-12, 27, 28, 37, 38, 41, 47-49, 52 and 53) and species of SEQ ID NO: 15, pYES2 plasmid, and yeast host cell in the reply filed on 06/03/2021 is acknowledged.
Claims 31-33, 36, 42-43, 46, 57, 62, 63, 65, 66 and 69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/03/2021.

Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.


	A paragraph having reference to the Sequence Listing is present on page 1 of the specification; however, all of the information required above is not included.	

Appropriate correction is required.

Claim Objections
Claims 2-7, 10, 12, 28, 38 and 41 are objected to because of the following informalities:  
These claims recite “SEQ ID NO.” that should be recited as “SEQ ID NO:”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 5, 47, 48, 52 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millis et al. (WO 00/01649 A1) further in view of Wisselink et al. (U.S. 2013/0273601 A1), Matsuda et al. (U.S. 2004/0072323 A1), GenBank, Accession No. D85029.1, 2016,www.ncbi.nlm.nih.gov and GenBank, Accession No. Z49809, 2016, www.ncbi.nlm.org.
Millis et al., abstract, teach:
The invention provides a method of producing α-tocopherol and α-tocopheryl esters. The method comprises using a biological system to produce farnesol or geranylgeraniol. Then, the farnesol or geranylgeraniol is chemically converted into α-tocopherol or an α-tocopheryl ester.
“All isoprenoids are derived from the C5 compound isopentylpyrophosphate (IPP). Thus, the carbon skeletons of all isoprenoid compounds are created by sequential additions of the Cs units to the growing polyprenoid chain. While the biosynthetic steps leading from IPP to isoprenoids are universal, two different pathways leading to IPP exist. Fungi ( such as yeast) and animals possess the well-known et al., page 5, lines 12-26.  The non-mevalonate pathway is also commonly referred to in the art as the MEP or DXP pathway.
	“In the Examples section, production of high levels of farnesol and GG [geranylgeraniol] by genetically modified strains of S. cerevisiae is described.” Millis et al., page 22, lines 14-16. 
	In Example 15 of Millis et al., “This example shows the effects of over-expression of multiple isoprenoid pathway genes in a strain that has an erg9 mutation and elevated levels of HMG CoA reductase.” Millis et al., page 136, lines 11-13.
“As shown in Examples 4 and 14, elevation of HMG CoA reductase levels led to higher carbon flux through the isoprenoid/sterol pathway. Over-expression of other isoprenoid pathway genes in strains containing amplified HMG CoA reductase may further increase carbon flux through this pathway. Amplification of isoprenoid pathway genes in strains that have elevated levels of HMG CoA reductase as well as a defective erg9 gene may result in further elevation of farnesol levels. Also, amplification of isoprenoid pathway genes may result in further elevation of GG levels in strains that have a defective erg9 gene and have elevated levels of HMG CoA reductase and GGPP synthase. “ Millis et al., page 136, lines 14-16.
“To test these ideas, plasmids were constructed that allowed for the over-expression of multiple isoprenoid pathway genes. One of the plasmids provided for the over-expression of mevalonate kinase, phosphomevalonate kinase, and diphosphomevalonate decarboxylase, coded by the ERG12, ERG8, and ERG19 genes respectively. This plasmid is referred to as pSW77-69, and was constructed from DNA fragments obtained from a number of plasmids containing single isoprenoid pathway genes. The construction of those plasmids is described first.” Millis et al., page 137, lines 1-10.
“Another plasmid provided for the over-expression of mevalonate kinase [i.e. mevalonate-5-kinase], phospho-mevalonate kinase, diphosphomevalonate decarboxylase [i.e. mevalonate pyrophosphate decarboxylase], and IPP isomerase [i.e. isopentenyl pyrophosphate isomerase], coded ERG12, ERG8, ERG19, and IDI1 genes respectively. This plasmid is referred to as pSW78-68.” Millis et al., page 139, line 25 though page 140, line 3.
Table 24 of Millis et al. describes a strain identified as SW23B#74L expressing plasmid pSW76-68.
“Since mevalonate serves as a precursor to farnesol and GG, the modifications described above [i.e. modifications overexpressing isoprenoid pathway genes] can be used to increase carbon flux into the isoprenoid pathway, and if the mevalonate can be more efficiently metabolized, can lead to increased farnesol and GG accumulation.” Millis et al., page 145, ln. 4-9.
Example 5 and Table 13 of Millis et al. describe overexpression of GGPP [geranylgeranyl pyrophosphate synthase] in S. cerevisiae.
“Modifications that can be made to increase the action of HMGCoA reductase, GGPP synthase and phosphatases are described above. Modification of the action of isoprenoid pathway enzymes is not limited to those specific examples, and similar strategies can be applied to modify the action of other isoprenoid pathway enzymes such as acetoacetyl Co-A thiolase, HMG-CoA synthase, mevalonate kinase, phosphomevalonate kinase, phosphomevalonate decarboxylase, IPP isomerase, farnesyl pyrophosphate synthase or D-1-deoxyxylulose 5-phosphate synthase[,] D-1-deoxyxylulose 5- phosphate reductoisomerase.” Millis et al., page 19, line 26 through page 20, line 7.
The above is considered to be a direct teaching, suggestion and motivation to combine overexpression of GGPP synthase [geranylgeranyl pyrophosphate synthase] and isoprenoid pathway genes including mevalonate-5-kinase, mevalonate pyrophosphate decarboxylase and isopentenyl pyrophosphate isomerase in S. cerevisiae from one or more plasmids or DNA constructs.  
However, Millis et al. do not state that geranylgeranyl pyrophosphate synthase is geranylgeranyl pyrophosphate synthase 2 and that a 1-deoxy-D-xylulose-5-phosphate synthase gene and hexokinase gene are further expressed.
In Example 18, page 154, lines 13-17, of Millis et al., “The following example describes the construction of strains of Saccharomyces cerevisiae that are engineered to produce elevated levels of farnesol and GG by expressing enzymes corresponding to the non-mevalonate pathway enzymes.” 
deoxyxylulose- 5-phosphate synthase [i.e. 1-deoxy-D-xylulose-5-phosphate synthase or dxs] and deoxyxylulose-5-phosphate reductoisomerase [i.e. dxr]. The compound resulting from these two enzymatic steps is 2-C-methyl-D-erythritol 4-phosphate (also known as MEP) , which is further metabolized by unknown enzymes to yield IPP. Plasmids are constructed that express the E. coli dxs and dxr genes in yeast by fusing the coding regions of those genes to promoter elements that allow for expression in yeast. The dxs and dxr genes are amplified by PCR with oligonucleotides that include restriction sites to allow cloning into yeast expression vectors which contain promoters such as the ADH1 promoter, PGK promoter, or GPD promoter. The two gene fusions are then combined into a single plasmid by subcloning one gene fusion into the other plasmid. The resulting plasmid containing both genes is then transformed into an erg9 mutant of yeast. The resulting strain is capable of synthesizing MEP, which may be further metabolized to IPP by endogenous enzymes capable of carrying out the desired reactions to IPP. This capability may lead to increased accumulation of IPP, which may cause the cells to accumulate elevated levels of farnesol through the action of the endogenous IPP isomerase and FPP synthase enzymes. If this is done in a strain that also over- expresses GGPP synthase, then elevated levels of GG may accumulate in these strains.” Millis et al., page 154, line 18 through page 155, line 20.
Further, the teachings of Millis et al. page 19, line 26 through page 20, line 7, have been cited above.
In view of the above, in addition to expression of GGPP synthase, mevalonate-5-kinase, mevalonate pyrophosphate decarboxylase and isopentenyl pyrophosphate isomerase, Millis et al. directly suggests the expression of additional non-mevalonate pathway genes contributing to the production of IPP including 1-deoxy-D-xylulose-5-phosphate synthase and/or deoxyxylulose-5-phosphate reductoisomerase.  That is, Millis et al. directly suggest the expression of all of GGPP synthase, mevalonate-5-kinase, mevalonate pyrophosphate decarboxylase, isopentenyl pyrophosphate isomerase and 1-deoxy-D-xylulose-5-phosphate synthase in S. cerevisiae to increase flux through the isoprenoid 
Regarding the identity of GGPP synthase as specifically being geranylgeranyl pyrophosphate synthase 2, Millis et al., page 16, lines 1-7, teach a “further embodiment of the present invention is the use of a microorganism which has been genetically modified to increase the action of GGPP synthase. Genes coding for this enzyme from a variety of sources, including bacteria, fungi, plants, mammals, and archaebacteria, have been identified.”   Matsuda et al., abstract, teach yeast cells expressing a nucleic acid sequence encoding geranylgeranyl pyrophosphate synthase.  Such nucleic acid sequences taught by Matsuda et al. include “BAA19583.1 (SEQ ID NO:33).”  GenBank D85029.1 evidences that a nucleotide sequence encoding BAA19583.1 nucleotides 1-1143 matches nucleotides 22-1143 of recited SEQ ID NO: 4, which is at least 70% homology and further that such nucleotide sequence encodes a geranylgeranyl pyrophosphate synthase 2 as recited in claim 3.  Since Millis et al. directly teach that the GGPP synthase can be from any appropriate source, at the time of filing it would have been obvious to utilize any of the GGPP synthase nucleic acids taught by Matsuda et al. including the nucleotide sequence taught by GenBank D85029.1 encoding SEQ ID NO: 33 of Matsuda et al.
Regarding recitation of a DNA construct further comprising a gene that expresses hexokinase, Wisselink et al. teach that “S. cerevisiae has an inherent preference for glucose. As a consequence, all current pentose fermenting strains demonstrate sequential utilisation of mixtures of glucose and pentoses.” Wisselink et al., para. [0004].  “It is an object of the invention to provide a yeast strain that can an-aerobically co-ferment pentose and glucose.” Wisselink et al., para. [0008]. “In an embodiment the pentose fermenting yeast cell comprises one or more exogenous hexokinase. By reintroduction of hexokinase activity through an exogenous hexokinase, the glucose consumption by the pentose fermenting yeast cell may be restored.” Wisselink et al., para. [0017].  Wisselink et al., Example 6, particularly state heterologous expression of HXK1 as a hexokinase to be overexpressed. 
As stated above, Millis et al. teach S. cerevisiae expressing the genes/plasmids discussed above for the purpose of producing several products including geranylgeraniol and further downstream products made from the same.  In this regards, “In the method for production of farnesol or GG, a microorganism having a genetically modification, as discussed above is cultured in a fermentation medium for production et al., page 24, line 23 though page 25, line 2, and page 25, lines 14-15.  While Wisselink et al. focuses on ethanol production, just as Millis et al. teach that xylose and/or glucose are appropriate carbon sources Wisselink et al. teach that a composition of xylose/pentose and glucose is a desirable carbon source for fermentation of yeast including S. cerevisiae.  Wisselink et al., paras. [0001]-[0002].  As such, at the time of filing the ordinarily skilled artisan would have been motivated to employ a medium containing xylose and glucose as assimilable carbon sources for culturing any S. cerevisiae for producing geranylgeraniol as taught or suggested by Millis et al. and other cited prior art since Millis et al. openly teach that glucose and xylose are appropriate carbon sources and Wisselink et al. teach that it is well established in the art to employ a mixture of glucose and xylose for the fermentation of S. cerevisiae.  
Further, the ordinarily skilled artisan at the time of filing would have been motivated to allow for the utilization of mixtures of glucose and pentoses as a carbon source by expression of a heterologous hexokinase gene in accordance with the teachings of Wisselink et al.  The ordinarily skilled artisan would have been motivated to do this since mixtures of glucose and pentoses are a renewable feedstock suitable as a carbon source for fermentation of S. cerevisiae. See Wisselink et al., para. [0121]. The ordinarily skilled artisan would therefore have been motivated to include a heterologous hexokinase gene in any DNA construct suggested by Millis et al. and other cited prior art for transformation into S. cerevisiae in order to achieve the benefits of utilization of mixtures of glucose and pentoses in a fermentation to produce geranylgeraniol.
Regarding claim 2, Wisselink et al. teach the gene/nucleotide sequence of SEQ ID NO: 15 of Wisselink et al. as a particular exogenous hexokinase gene to be expressed in S. cerevisiae that is identical to nucleotides 7-1464 of recited SEQ ID NO: 2 and therefore has at least 70% homology to recited SEQ ID NO: 2. See Wisselink et al., para. [0049], describing SEQ ID NO: 15 as DNA sequence of HXK1.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to include the hexokinase DNA/gene sequence of SEQ ID NO: 15 of Wisselink et al. as overexpressed within S. cerevisiae suggested by Millis et al. for the production of GG in order to gain the benefit of utilization of mixed xylose and glucose carbon sources that are advantageously obtainable from renewable sources as taught by Wisselink et al.
Regarding claim 5, Millis et al. identify the mevalonate 5-kinase gene employed in embodiments therein as amplified from the ERG12 gene of GenBank Accession No. Z49809 using primers corresponding to nucleotides 2827-2846 and reverse complement of nucleotides 5247-5229.  Millis et al., page 137, 11-15.  Nucleotides 12-1343 of recited SEQ ID NO: 6 are identical to nucleotides 577-1343 of the described segment of GenBank Z49809 with nucleotide 2827 thereof renumbered as nucleotide 1 as in the provided copy of GenBank Z49809.  As such, Millis et al. fully describes the inclusion of a mevalonate 5-phosphate gene having at least 70% homology with recited SEQ ID NO: 6.
Regarding recitation that all of a hexokinase gene, a geranylgeranyl pyrophosphate synthase 2 gene, a 1-deoxy-D-xylulose-5-phosphate synthase gene, a mevalonate-5-kinase gene, an isopentenyl pyrophosphate isomerase gene and a mevalonate pyrophosphate decarboxylase gene are present on the same DNA construct, as discussed above Millis et al. teach incorporation of several genes to be expressed on the same construct plasmid including the plasmid referred to as pSW78-68 by Millis et al.  In view of Millis et al. teaching the inclusion of several genes on the same plasmid (i.e. DNA construct), at the time of filing the ordinarily skilled artisan would have been motivated to include any and all genes suggested by the cited prior art as reviewed above on the same plasmid.  Specifically, the arrangement of parts, here genes to be expressed, on the same plasmid is a matter of design choice since inclusion of these genes on the same plasmid would not be expected to affect their expressibility, for example, by arranging on multiple plasmids.  See MPEP 2144.04(VI)(C).
Regarding claims 52-53, a plasmid having the genes described above is taught for the purpose of transformed into a S. cerevisiae yeast host cell that constitutes a biological device as recited in claims 52-53.

Claims 1, 2, 3, 5, 8-10, 27, 47, 48, 52 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millis et al. (WO 00/01649 A1), Wisselink et al. (U.S. 2013/0273601 A1), Matsuda et al. (U.S. 2004/0072323 A1), GenBank, Accession No. D85029.1, 2016,www.ncbi.nlm.nih.gov and GenBank,  as applied to claims 1, 2, 3, 5, 47, 48, 52 and 53 above, and further in view of Payne et al. (U.S. 2011/0020865 A1).
The features of claims 1, 2, 3, 5, 47, 48, 52 and 53 are discussed above.  However, none of the prior art cited above teach further expression of a heat shock protein gene encoding HSP70 with at least 70% homology to recited SEQ ID NO: 3.
Payne et al., abstract, teach: 
The present invention provides a host cell suitable for enhanced production of a protein product of choice characterised in that the host cell is genetically modified to cause over-expression of two or more helper proteins selected from a DnaJ-like protein (such as JEM1), an Hsp70 family protein (such as LHS1) and SIL1 wherein at least one of the over-expressed two or more helper proteins is selected from JEM1, LHS1 and SIL1, and wherein the DnaJ-like protein is not SCJ1.
	“We have identified a series of proteins (hereinafter “helper” proteins) that are over-expressed in a (non-publicly available) S. cerevisiae that possesses increased production of a protein product of choice, such as a recombinant protein. These overexpressed helper proteins have all, individually, been previously identified.” Payne et al., para. [0005]. “In one embodiment, the host cell comprises a polynucleotide sequence that encodes a protein product of choice. The protein product of choice may or may not be a protein that is naturally produced by the host cell or may or may not be a heterologous protein. In this context, a “heterologous protein” is a protein that is not naturally encoded by the host cell. The polynucleotide sequence that encodes the protein product of choice may or may not be an endogenous polynucleotide sequence or (in particular, where the protein product of choice is a heterologous protein) the polynucleotide sequence that encodes the protein product of choice may or may not be an exogenous polynucleotide, and the exogenous polynucleotide may or may not be integrated into the chromosome of the host cell or present in the host cell as part of a replicable vector, such as a plasmid.” Payne et al., para. [0059].
	SEQ ID NO: 26 of Payne et al. is near identical to recited SEQ ID NO: 3 wherein SEQ ID NO: 26 of Payne et al. match nucleotides 7-1848 of recited SEQ ID NO: 3 as to have at least 70% homology to recited SEQ ID NO: 3.  SEQ ID NO: 26 of Payne et al. is also provided in paras. [0411]-[0413] of Payne et al. as SSB1 S. cerevisiae helper protein and a member of the HSP70 family.
et al., Wisselink et al. Matsuda et al. GenBank D85029.1 and GenBank Z49809 teach expression of a further HSP70 gene having recited at least 70% homology to recited SEQ ID NO: 3.  However, Payne et al. teach the expression of a HSP70 gene nearly identical to recited SEQ ID NO: 70 for the purpose of assisting in the expression of heterologous proteins in S. cerevisiae.  Since the S. cerevisiae for the production of GG taught by Millis et al. and other cited prior art as discussed above express several heterologous proteins in S. cerevisiae, Payne et al. has an express teaching, suggestion and motivation that expression of a HSP70 gene including SEQ ID NO: 26 of Payne et al. is expected to enhance the express of such heterologous proteins (i.e. hexokinase, GGPP synthase 2, mevalonate-5-kinase, etc.).  As such, at the time of filing, the ordinarily skilled artisan would have been motivated to further modify a DNA construct/plasmid as taught in the rejection under 35 U.S.C. 103 as discussed above and having the features of claim 1 to further have a gene encoding HSP70 having SEQ ID NO: 26 of Payne et al. since Payne et al. expressly teach that expression of such gene is expected to enhance the expression of heterologous proteins in S. cerevisiae.  As such, a person having ordinarily skill in the art at the time of filing would have been motivated to include a HSP70 gene having SEQ ID NO: 26 of Payne et al. in a plasmid otherwise having all of the features of claim 1 in order to achieve the benefit of enhanced expression of the genes as recited in claim 1 when transformed into and expressed in an S. cerevisiae host cell as to meet all of the features of claims 8-10.
Regarding claim 27, as discussed above the arrangement of parts, here genes to be expressed, on the same plasmid and in any particular order of such genes from 5’ to 3’ as recited in claim 27 is a matter of design choice since inclusion of these genes on the same plasmid would not be expected to affect their expressibility, for example, by arranging on multiple plasmids.  See MPEP 2144.04(VI)(C).  That is, expressibility of the genes in (a) through (g) in claim 27 is primarily a function of the control elements controlling expression of the gene (e.g. a promoter) and the ease of expressing the encoding protein in any particular host cell such that the inclusion of any of the genes (a)-(g) in a 5’ to 3’ order as set forth in claim 27 is an arrangement of parts that is a matter of design choice not expected to have a significant effect on expressibility of those genes.

s 1, 2, 3, 4, 5, 6, 7, 47, 48, 52 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millis et al. (WO 00/01649 A1), Wisselink et al. (U.S. 2013/0273601 A1), Matsuda et al. (U.S. 2004/0072323 A1), GenBank, Accession No. D85029.1, 2016, www.ncbi.nlm.nih.gov and GenBank, Accession No. Z49809, 2016, www.ncbi.nlm.org as applied to claims 1, 2, 3, 5, 47, 48, 52 and 53 above, and further in view of Keasling et al. (WO 2008/008256 A2), Rommens et al. (U.S. 2013/0338348 A1), Keasling et al. (U.S. 7,183,089 B2) (Keasling et al. 2d), GenBank, Accession No. CP010088.1, 2015, www.ncbi.nlm.nih.gov and GenBank, Accession No. CP000423, 2016, www.ncbi.nlm.nih.gov.
The features of claims 1, 2, 3, 5, 47, 48, 52 and 53 are discussed above.  However, none of the prior art cited above teach the 1-deoxy-D-xylulose-5-phosphate synthase (dxs) gene, isopentenyl pyrophosphate isomerase (IDI) gene and mevalonate pyrophosphate decarboxylase gene have at least 70% homology to SEQ ID NOS: 5, 7 and 8, respectively.
Keasling et al. teach methods of producing isoprenoid and isoprenoid precursors in a host cell including geranylgeranyl diphosphate by expression of genes of the mevalonate pathway and/or 1-deoxy-D-xylulose-5-phosphate [DXP] pathway.  Keasling et al., abstract and para. [0055].
Keasling et al., para. [00115], teach that several dxs nucleotide sequences are known in the art including from several sources such as Arabidopsis thaliana (plant), E. coli (bacterium) and Synechococcus.  
Similarly, Keasling et al. 2d, abstract, teach the expression of several genes for production of isoprenoids in microorganisms including IDI genes from various organism including avian (Gallus gallus), mammal (Homo sapiens), and plant (Arabidiopis thaliana) among others.  Keasling et al. 2d, col. 36, ln. 7-37.
As such, Keasling et al. and Keasling et al. 2d suggest that the origin of mevalonate pathway and/or 1-deoxy-D-xylulose-5-phosphate pathway genes for expression in a microorganism is not particularly relevant provided that such gene is positively identified in the art as encoded the needed activity.
For example, Rommens et al. teach a SEQ ID NO: 7 that is nearly identical to recited SEQ ID NO: 5 (has at least 70% homology) encoding DXS from Stevia rebaudiana. 
Bacillus thuringiensis containing nucleotides 13-1061 of recited SEQ ID NO: 7 (having over 70% homology to recited SEQ ID NO: 7).  
GenBank CP000423 teach a mevalonate pyrophosphate decarboxylase (i.e. diphosphomevalonate decarboxylase) gene from Lactobacillus paracasei that is over 99% identical to nucleotides 5-1016 to recited SEQ ID NO: 8 (having over 70% homology to recited SEQ ID NO: 8). 
As discussed above, Keasling et al. indicate the particular source of a gene is not critical provided that the desired activity is encoded.  “Nucleotide sequences encoding mevalonate (MEV) pathway gene products are known in the art, and any known MEV pathway gene product-encoding nucleotide sequence can used to generate a subject genetically modified host cell.” Keasling et al., para. [00107].  “Nucleotide sequences encoding DXP pathway enzymes are known in the art, and can be used in a subject method. Variants of any known nucleotide sequence encoding a DXP pathway enzyme can be used, where the encoded enzyme retains enzymatic activity.” Keasling et al., para. [00113].
As such, Keasling et al. teach that wherein a DXP pathway enzyme activity such as dxs is suggested for expression by the prior art that the source of such dxs gene is not critical provided that such dxs gene is known to encode DXS activity.  Similarly, wherein a mevalonate pathway enzyme activity such as IDI or mevalonate pyrophosphate decarboxylase is suggested for expression by the prior art that the source of such IDI or mevalonate pyrophosphate decarboxylase gene is not critical provided that such genes as known to encode IDI or mevalonate pyrophosphate decarboxylase activity.  
The reasons why the ordinarily skilled artisan at the time of filing would have been motived to form a DNA construct having all of the genes specified in subparts “a” through “f” in claim 1 is discussed above.  Further, as discussed above, Rommens et al. teach a dxs gene having at least 70% homology to recited SEQ ID NO: 5, GenBank CP010088 teach a IDI gene having at least 70% homology to recited SEQ ID NO: 7 and GenBank CP000423 teach a mevalonate pyrophosphate decarboxylase gene having at least 70% homology to recited SEQ ID NO: 8.  In view of the teachings of Keasling et al. that any known gene with the required mevalonate pathway or DXP pathway activity can expressed in engineered microorganism to express such pathways, the ordinarily skilled artisan at the time of filing would have been motivated to select any gene encoding dxs, IDI and/or mevalonate pyrophosphate decarboxylase activity including such genes as taught by Rommens et al., GenBank CP010088 and/or GenBank .

Claims 1-10, 27, 28, 47, 48, 52 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millis et al. (WO 00/01649 A1), Wisselink et al. (U.S. 2013/0273601 A1), Matsuda et al. (U.S. 2004/0072323 A1), GenBank, Accession No. D85029.1, 2016, www.ncbi.nlm.nih.gov and GenBank, Accession No. Z49809, 2016, www.ncbi.nlm.org and Payne et al. as applied to claims 1, 2, 3, 5, 8-10, 27, 47, 48, 52 and 53 above, and further in view of Keasling et al. (WO 2008/008256 A2), Rommens et al. (U.S. 2013/0338348 A1), Keasling et al. (U.S. 7,183,089 B2) (Keasling et al. 2d), GenBank, Accession No. CP010088.1, 2015, www.ncbi.nlm.nih.gov and GenBank, Accession No. CP000423, 2016, www.ncbi.nlm.nih.gov.
All of the rejections under 35 U.S.C. 103 stated above are incorporated herein by reference including with particularity the rejection of claim 27 stated above.  However, none of the rejections stated above address the features of claim 28.
As discussed above in regards to claim 27, the arrangement of parts, here genes to be expressed, on the same plasmid and in any particular order of such genes from 5’ to 3’ as recited in claim 27 is a matter of design choice since inclusion of these genes on the same plasmid would not be expected to affect their expressibility, for example, by arranging on multiple plasmids.  See MPEP 2144.04(VI)(C).  That is, expressibility of the genes in (a) through (g) in claims 27 and 28 is primarily a function of the control elements controlling expression of the gene (e.g. a promoter) and the ease of expressing the encoding protein in any particular host cell such that the inclusion of any of the genes (a)-(g) in a 5’ to 3’ order as set forth in claims 27 and 28 is an arrangement of parts that is a matter of design choice not expected to have a significant effect on expressibility of those genes.
Further, as discussed above, Keasling et al. indicate the particular source of a gene is not critical provided that the desired activity is encoded.  “Nucleotide sequences encoding mevalonate (MEV) pathway gene products are known in the art, and any known MEV pathway gene product-encoding nucleotide sequence can used to generate a subject genetically modified host cell.” Keasling et al., para. [00107].  “Nucleotide sequences encoding DXP pathway enzymes are known in the art, and can be used any known nucleotide sequence encoding a DXP pathway enzyme can be used, where the encoded enzyme retains enzymatic activity.” Keasling et al., para. [00113].
As reviewed above, the cited prior art teach that the following genes and the function of the encoding proteins are known in the prior art:
Wisselink et al. teach expression of a hexokinase gene in S. cerevisiae having at least 70% homology to recited SEQ ID NO: 2;
Matsuda et al. teach expression of geranylgeranyl pyrophosphate synthase 2 in S. cerevisiae having at least 70% homology to recited SEQ ID NO: 4. 
Millis et al. teach expression of a mevalonate 5-kinase gene having at least 70% homology to recited SEQ ID NO: 6;
Payne et al. teach expression of a HSP70 gene in S. cerevisiae having at least 70% identity to recited SEQ ID NO: 3;
Rommens et al. tach a DXS gene having at least 70% homology to recited SEQ ID NO: 7;
GenBank CP010088 teach an IDI gene having at least 70% identity to recited SEQ ID NO: 7; and
GenBank CP000423 teach a mevalonate pyrophosphate decarboxylase gene having at least 70% homology to recited SEQ ID NO: 8.
As discussed more fully above, all of these above sequences are taught to be appropriate for expression in S. cerevisiae except for those having at least 70% homology to SEQ ID NOS: 5, 7 and 8.  However, Keasling et al. teach that any known gene with the required mevalonate pathway or DXP pathway activity can expressed in engineered microorganism to express such pathways, the ordinarily skilled artisan at the time of filing would have been motivated to select any gene encoding dxs, IDI and/or mevalonate pyrophosphate decarboxylase activity including such genes as taught by Rommens et al., GenBank CP010088 and/or GenBank CP000423 as discussed above whose functions as encoding dxs, IDI and mevalonate pyrophosphate decarboxylase activities, respectively, are known at the time of filing.   Since all of the above-reviewed genes are taught in the cited art to have known activities and specifically suitable for expression in S. cerevisiae or in microorganisms generally for establishing dxs, IDI and/or mevalonate pyrophosphate decarboxylase activity, at the time of filing it would have been obvious to et al. including a hexokinase gene to achieve the benefit of simultaneous utilization of xylose and glucose as taught by Matsuda et al. and a HSP70 gene to assist in the expression of heterologous proteins encoded by such suggested plasmid as taught by Payne et al.

Claims 1, 2, 3, 5, 47, 48, 52, 49 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millis et al. (WO 00/01649 A1), Wisselink et al. (U.S. 2013/0273601 A1), Matsuda et al. (U.S. 2004/0072323 A1), GenBank, Accession No. D85029.1, 2016, www.ncbi.nlm.nih.gov and GenBank, Accession No. Z49809, 2016, www.ncbi.nlm.org as applied to claims 1, 2, 3, 5, 47, 48, 52 and 53 above, and further in view of Invitrogen, pYes2, Cat. No. V825-20, User Manual 2008 (“Invitrogen Manual”).
The features of claims 1, 2, 3, 5, 47, 48, 52 and 53 are discussed above.  However, none of the prior art cited above teach a DNA construct that is pYES2 as recited in claim 49.
Millis et al. demonstrate use of the “yeast/E. coli shuttle vector pRS315.” Millis et al., page 72, line 7.  However, many other yeast/E. coli shuttle vectors are known in the art.  Invitrogen Manual, page 1, teaches a pYES2 vector for expression of recombinant proteins in S. cerevisiae that can be propagated in E. coli as to be a yeast/E. coli shuttle vector.  Millis et al., page 10, lines 5-10, teach that “Addition of cloned genes to increase gene expression can include maintaining the cloned gene(s) on replicating plasmids or integrating the cloned gene(s) into the genome of the production organism. Furthermore, increasing the expression of desired cloned genes can include operatively linking the cloned gene(s) to native or heterologous transcriptional control elements.” As such, Millis et al. do note teach that the identity of a plasmid is critical provided that the plasmid provides the needed function of increased expression of cloned genes.  In this regard, at the time of filing the ordinarily skilled artisan would have been motivated to utilized any appropriate yeast/E. coli shuttle vector recognized as usable to express cloned genes in S. cerevisiae including the pYES2 plasmid taught by Invitrogen Manual since the same has the required function of plasmid as taught on page 10 of Millis et al.  It is noted that any genes cloned into a plasmid including the pYES2 vector can include appropriate promoters for expression of such gene.

Allowable Subject Matter
Claims 11, 12, 37, 38 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further address any additional objections stated above.
The following is a statement of reasons for the indication of allowable subject matter:  
As discussed above, all of GGPP synthase, dxs, mevalonate 5-kinase, IPP isomerase, mevalonate pyrophosphate decarboxylase are taught by the cited prior art to be part of a pathway for producing the isoprenoid geranylgeranyl pyrophosphate or geranylgeraniol.  Hexokinase contributes to the ability of a S. cerevisiae host cell to metabolize glucose and xylose and HSP70 contributes to the ability of a S. cerevisiae host cell to express heterologous proteins.
An O-linked acetylglucosamine transferase as required by claims 11, 12, 37, 38 and 41 functions to catalyze the addition of an O-GlcNac post-translational modification to proteins that occurs primarily in mammals. See Lubas et al. (O-Linked GlcNAc Transferase Is a Conserved Nucleocytoplasmic Protein Containing Tetratricopeptide Repeats, J. Biol. Chem. 272 (1997): 9316-24).  It is noted that recited SEQ ID NO: 13 appears to be a gene encoding a protein from Homo sapiens. O-linked acetylglucosamine has no understood function in the synthesis of acetylglucosamine, acylation of any saccharide compound or synthesis of any isoprenoid compound.  Therefore there is no objective reason based upon the prior art of record that would provide fair motivation to combine genes for producing an isoprenoid and a gene encoding an O-acetylglucosamine transferase for protein post translational modification on the same plasmid or DNA construct. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TODD M EPSTEIN/Examiner, Art Unit 1652